Citation Nr: 1532567	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran  represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a November 2013 decision, the Board awarded a 40 percent evaluation for diabetes mellitus and remanded the claim for a rating in excess of 40 percent for further development by the originating agency.  The Board also remanded the claim for TDIU.  The case has now returned to the Board for further appellate action.

In September 2014 and April 2015 correspondence, the Veteran's representative argued that a separate rating is warranted for the Veteran's renal dysfunction, currently service-connected as diabetic nephropathy and rated as a non-compensable complication of diabetes.  The Agency of Original Jurisdiction (AOJ) denied the contention as a separate claim for an increased rating in an April 2015 rating decision.  However, the criteria for evaluating diabetes mellitus provide that compensable complications of the disease are rated separately unless they are part of the criteria used to support the assignment of a 100 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).  The proper ratings for the Veteran's diabetic complications are therefore part of the claim currently before the Board, and the Board will address whether separate compensable ratings are warranted for the Veteran's nephropathy, hypertension, and retinopathy. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities without episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider twice a month.  
2.  The Veteran's diabetic complications of hypertension, retinopathy, and nephropathy have not manifested to a compensable level.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.79, 4.104, 4.115a, 4.120, Diagnostic Codes 6006, 7101, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for diabetes mellitus associated with herbicide exposure was granted in a November 2006 rating decision.  An initial 20 percent evaluation was assigned effective August 30, 2005.  The current 40 percent rating was awarded by the Board in a November 2013 decision; the RO implemented the award in a December 2013 rating decision and assigned an effective date of April 13, 2009, the date of the claim in appellate status.  The November 2013 Board decision also remanded the claim for a rating in excess of 40 percent for diabetes mellitus which is the subject of this decision.    

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the regulations do not give past medical reports precedence over current findings.  Id.  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

After review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected diabetes mellitus.  The disability is treated with daily courses of insulin, a restricted diet, and regulations of activities, but the Veteran has not required any hospitalizations for episodes of ketoacidosis or hypoglycemia or twice a month treatment with his diabetic care provider.  Treatment records from the Grand Rapids VA Medical Center (VAMC) document the Veteran's reports of multiple episodes of hypoglycemia after engaging in activities such as playing golf and working outside.  In September 2013, he reported experiencing more than five hypoglycemic episodes over the last two weeks.  A month later, his hypoglycemia had improved to only two episodes since the September 2013 appointment.  Despite the Veteran's problems regulating his blood sugar, he has never required hospitalization due to episodes of hypoglycemia or ketoacidosis.  VA treatment records do not document any such hospitalizations and the February 2014 VA examiner specifically found that the Veteran's diabetes has never resulted in hospitalization due to complications.  Similarly, the Veteran has maintained a schedule of once a month or less visits to his diabetic care provider at the VAMC.  Treatment records do no not indicate that he has required visits that more nearly approximate twice a month and the February 2014 VA examiner also noted that the Veteran did not require twice a month treatment.  

The note following Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's service-connected diabetes mellitus includes complications of hypertension, retinopathy, and nephropathy.  Thus, the Board must discuss whether these complications are of sufficient severity to warrant separate compensable ratings.  

With respect to retinopathy, the record is wholly negative for evidence of the condition after October 2008.  VA treatment records document a finding of mild to moderate retinopathy during an October 2008 examination at the optometry clinic, but all subsequent eye clinic examinations have been negative for retinopathy.  During his most recent VAMC eye examination in April 2013, the Veteran was diagnosed with diabetes without ocular manifestations.  The Board therefore finds that the Veteran clearly does not manifest diabetic retinopathy that most nearly approximates a compensable rating under the criteria for rating retinopathy.  See 38 C.F.R. § 4.79, Diagnostic Code 6006 (providing that retinopathy is rated under a general rating formula for diseases of the eye based on the number of incapacitating episodes).  That is, during the appellate period, there is no evidence of incapacitating episodes having a total duration of at least 1 week that would warrant  a compensable rating under Diagnostic Code 6006.

Turning to the Veteran's hypertension, the condition is evaluated under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's hypertension also does not more nearly approximate the criteria associated with a compensable rating.  His blood pressure is tested regularly as part of his regular medical care and VAMC treatment records do not document any findings of diastolic pressure predominantly 100 or more.  Furthermore, on only one occasion was systolic pressure measured above 160; at that time in March 2013, the Veteran's blood pressure measured 171/73 and his hypertension was characterized as uncontrolled.  However, when the Veteran returned for follow-care six months later in September 2013, his blood pressure measured 138/76.  In October 2013, it measured 116/69.  The Board observes that at no other time has the Veteran manifested systolic pressure of 160 or greater.  Thus, the single finding of systolic pressure of 171 in March 2013 is not truly indicative of the severity of the Veteran's hypertension.  The disability has required continuous medication for control, but a February 2014 VA examiner determined that it had no impact on the Veteran's ability to work.  Blood pressure readings during the VA examination measured 136/76, 116/79, and 136/76.  It is therefore clear that the Veteran's hypertension does not most nearly approximate the criteria for a compensable rating at any time during the claims period as systolic pressure is predominantly less than 160 and diastolic pressure is predominantly less than 100.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As noted, the Veteran is on medication for hypertension, but does not have the history of diastolic pressure predominantly 100 or more.

With respect to the Veteran's nephropathy, he and his representative contend that a separate compensable rating is warranted for this diabetic complication as VA laboratory results show decreased kidney function.  Conditions of the kidneys are generally rated as renal dysfunction under 38 C.F.R. § 4.115a.  Under this criteria, a noncompensable rating is assigned with albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101. A 30 percent rating is assigned with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Finally, a 100 percent rating is assigned with renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

The Board finds that the Veteran's renal dysfunction most nearly approximates a noncompensable evaluation throughout the claims period.  The October 2014 VA examiner observed that the while the Veteran had evidence of renal insufficiency, he had never received treatment with a nephrologist and had never required medication to regulate kidney function.  Laboratory results showed clinical evidence of proteinuria with decreasing kidney function, but the Veteran manifested no signs or symptoms of renal dysfunction.  VA treatment records are negative for findings of hyaline or granular casts, red blood cells, or edema and as noted above, the Veteran's hypertension is noncompensable.  The Board observes that VAMC laboratory findings dating throughout the claims period are indicative of some renal dysfunction with elevated BUN and slightly elevated creatinine levels; however, the Veteran's creatinine measured as normal with negative proteinuria (albumin) at the October 2014 VA examination.  Clinical records do not document any kidney-specific treatment and as observed by the VA examiner, the Veteran has never been referred to a nephrologist for treatment of kidney damage.  Therefore, despite the Veteran's laboratory results indicating some loss of renal function, the Veteran's kidney damage clearly does not most nearly approximate renal dysfunction with hyaline, granular casts, red blood cells, edema, or compensable hypertension.  A compensable rating is therefore not warranted for the Veteran's kidney damage as a complication of diabetes. 

The Board has considered whether there is any other schedular basis for granting a higher rating for the service-connected diabetes mellitus and its associated complications, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's diabetes and its complications.  The Veteran's diabetes mellitus manifests elevated blood sugar, episodes of hypoglycemia, and noncompensable complications of elevated blood pressure and eye and kidney dysfunction.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's diabetes and its complications.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private health care providers who have treated his diabetes or its complications.  Additionally, the Veteran was provided proper VA examinations in February 2014 and October 2014 in response to his claim for an increased rating for diabetes mellitus.  After review of these examinations, the Board finds them adequate for rating purposes.

The Board also finds that VA has complied with the November 2013 remand orders of the Board.  In response to the Board's remand, the Veteran's clinical records from the Grand Rapids VAMC for the period beginning June 2009 were added to the virtual claims file.  He was also notified in a January 2014 letter that he could submit lay statements describing the symptoms and severity of his diabetes and its associated complications.  Finally, the Veteran was provided VA examinations in February 2014 and October 2014 to determine the severity of his diabetes mellitus, hypertension, and kidney damage.  The case was then readjudicated in a February 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied. 


REMAND

The Board regrets further delay in this case, but finds that another remand is necessary with respect to the claim for entitlement to TDIU.  In its November 2013 remand, the Board ordered that the Veteran should be provided a VA examination to determine the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful employment.  This examination was not provided and the Board finds that it is necessary to determine the combined effect of all the Veteran's service-connected disabilities and their associated complications on his ability to work.  A remand is therefore required to comply with the Board's November 2013 remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998).  The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner, to include a vocational rehabilitation specialist, if possible.  The claims file should be made available and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should discuss the functional combined effect of the Veteran's service-connected disabilities and their complications on the Veteran's ability to work.  In this regard, the examiner should discuss the types of jobs the Veteran could/could not do.  This opinion must be rendered without regard to the Veteran's age or nonservice-connected disabilities.  The Veteran is currently service-connected for diabetes mellitus, major depressive disorder, and diabetic retinopathy, hypertension, and diabetic nephropathy.  

2.  Readjudicate the claim for entitlement to TDIU.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


